ROVIRA, Justice,
concurring in part, specially concurring in part, and dissenting in part:
I specially concur in the majority’s holding in Part II of the opinion that the Public Utilities Commission (PUC) has power to order reparations in cases in which the PUC initiated the complaint on its own motion. However, I dissent to that portion of Part II which holds that in such cases the PUC is not limited to the two-year statute of limitations set out in section 40-6-119(2), 17 C.R.S. (1984). I also dissent to the portion of Part IV which concludes that the PUC had authority to modify the reparation interest rate to 13.21%. I concur in the remainder of the opinion.
The majority holds that the PUC has power to order reparations in a case in which the PUC initiated the complaint on its own motion and that this power is derived from section 40-3-102, 17 C.R.S. (1984). However, it has failed to carefully analyze what authority is delegated in section 40-3-102. Such an analysis will demonstrate that the majority’s reading of that section is too broad.
Section 40-3-102 provides:
The power and authority is hereby vested in the public utilities commission of the state of Colorado and it is hereby made its duty to adopt all necessary rates, charges, and regulations to govern and regulate all rates, charges, and tariffs of every public utility of this state to correct abuses; to prevent unjust dis-criminations and extortions in the rates, charges, and tariffs of such public utilities of this state; to generally supervise and regulate every public utility in this state; and to do all things, whether specifically designated in articles 1 to 7 of this title or in addition thereto, which are necessary or convenient in the exercise of such power, and to enforce the same by the penalties provided in said articles *268through proper courts having jurisdiction ....
The majority reads the portion of this section which authorizes the PUC “to do all things, whether specifically designated in articles 1 to 7 of this title or in addition thereto, which are necessary or convenient in the exercise of such power” as a grant of power to order reparation in cases in which the PUC initiated a complaint. However, the language specifically states that the PUC can “do all things ... in the exercise of such power.” (emphasis added). Thus, reading the portion of the section relied on by the majority in context with the entire section, the PUC can do all things which are necessary or convenient to adopt all necessary rates, charges, and regulations; to prevent unjust discrimina-tions and extortions; and to supervise and regulate public utilities. In essence, the language relied upon by the majority is not an independent grant of power, but only authority to engage in activities which are necessary and convenient to exercise power granted.
I agree with the majority that the PUC has authority to order reparations in cases initiated on its own motion. However, I find the grant of power in title 6 of article 40, not title 3. Section 40-6-119(1), 17 C.R.S. (1984), allows the PUC to order reparation under certain circumstances “[w]hen complaint has been made to the commission.” Section 40-6-108(l)(a), 17 C.R.S. (1984), provides that a “[cjomplaint may be made by the commission on its own motion or by any corporation, person, chamber of commerce....” Applying the rule of statutory construction cited by the majority that two statutes concerning the same subject matter are to be read together to the extent possible so as to give effect to legislative intent, the term “complaint” in section 40-6-119(1) should be read in light of section 40-6-108(l)(a), and interpreted to include both complaints made by the PUC and complaints made by others (corporations, persons, the chamber of commerce, etc.). Section 40-6-119 gives the PUC power to order reparations when: (1) a complaint has been made to the PUC concerning any rate, etc.; and (2) the PUC has found that the public utility has charged an excessive or discriminatory amount. Section 40-6-108(l)(a) establishes what entities may make a complaint to the PUC.
Interpreting the term “complaint” in section 40-6-119(1) to include both complaints made by the commission and complaints made by others is not only consistent with the above-stated rule of statutory construction, but is also consistent with the PUC’s interpretation of that term. In Re Citizens Utilities Company, 67 PUR(NS) 53 (1947) (PUC ordered reparation in case where it initiated the complaint, and rejected the utility’s argument that section 56, Chap. 137, 1935 Colo.Stat.Anno. (now section 40-6-119, 17 C.R.S. (1984)), comes into operation only on the “complaint” of a community or customer of the utility).
Applying the above analysis of construing section 40-6-119 in light of 40-6-108, the two-year statute of limitations in section 40-6-119(2), which expressly applies to “[a]ll complaints,” limits both complaints initiated by the PUC and those initiated by others. Thus, I dissent to the majority’s holding that the two-year statute of limitations in 40-6-119(2) does not apply to cases where the PUC has ordered reparation in cases initiated on its own motion.
Furthermore, implicit in the majority’s holding that section 40-3-102 grants reparation power to the PUC, is the conclusion that this section grants the PUC power to order interest on reparations. Again, I believe this reading of section 40-3-102 is too broad. In my view, the power of the PUC to order the payment of interest is found in section 40-6-119 which expressly states that the PUC can order reparation “with interest.” Although Peoples has not argued that the PUC ordered a rate of interest in excess of its power when it ordered 13.21% interest on the reparation, I can find no provision in title 40 which specifies what rate of interest may be ordered, and thus believe the general statutory provision on legal rate of interest is applicable. § 5-12-101, 2 C.R.S. (1984 Supp.). Even *269though I agree with the majority’s statement in Part IV that the PUC may modify its original decision if it appears that it was in any respect unjust or unwarranted, I disagree with its conclusion that the PUC had authority to modify the rate to 13.21%, since section 5-12-101 provides that, “If there is no agreement or provision of law for a different rate, the interest on money shall be at the rate of eight percent per annum, compounded annually.”
Not only do I disagree with the majority’s holding that section 40-3-102 grants the PUC the power to order reparations in a case it initiated, but I also believe the resulting dual standard of the statute of limitations is illogical. If section 40-3-102 grants the PUC power to order reparation when the PUC initiated the complaint, then there is no limitation established for when the complaint can be filed. However, it is clear that when a complaint is filed by an entity other than the PUC, section 40-6-119(2) establishes a two-year statute of limitations. There is no reason to believe the legislature intended that there be no time limit on complaints initiated by the PUC, but a two-year limit on complaints initiated by others in light of the fact that the PUC is more capable than other entities of procuring sufficient information to determine whether there are appropriate grounds for complaint. See In Re Citizens Utilities Company, 67 PUR(NS) at 59.